 

FILED
July 26, 2019

UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Plaintiff,

V.

LOREN SHAWN PATRICK,
Defendant.

 

 

 

 

Case No. 2:18-CR-00079-MCE

)

)

)

) ORDER FOR RELEASE OF
) PERSON IN CUSTODY

)
)
)

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release LOREN SHAWN PATRICK, Case No. 2:18-

CR-00079-MCE, Charge 18 USC § 3606, from custody subject to the conditions contained in the

attached “Notice to Defendant Being Released” and for the following reasons:

Release on Personal Recognizance

Bail Po

v

sted in the Sum of $

 

Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety

Corporate Surety Bail Bond

(Other) mink shale released the morning of 7/29/2019
at 9:00 AM to ion for transport to Wellspace. All previously imposed

conditions of Supervised Release remain in full force and effect.

This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

Issued at Sacramento, CA_ on _July 26,2019 at_ 2:00 pim..

 

  
 

   

/h LZ
Deborth Barnes
United States Magistrate Judge
